IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANTHONY CHRISTOPHER,                   §
                                       §
      Defendant Below,                 §   No. 52, 2015
      Appellant,                       §
                                       §
      v.                               §   Court Below: Superior Court
                                       §   of the State of Delaware,
STATE OF DELAWARE,                     §   in and for New Castle County
                                       §   Cr. ID No. 0108008782
      Plaintiff Below,                 §
      Appellee.                        §

                            Submitted: March 16, 2015
                            Decided: April 13, 2015

Before STRINE, Chief Justice; HOLLAND, and VAUGHN, Justices.

                                    ORDER

      This 13th day of April 2015, after careful consideration of the appellant’s

opening brief, the appellee’s motion to affirm, and the record below, we find it

manifest that the judgment below should be affirmed on the basis of the Superior

Court’s order, dated January 14, 2015, adopting the report and recommendations of

the Commissioner.        The Superior Court did not err in concluding that the

appellant’s second motion for postconviction relief was procedurally barred by

Superior Court Criminal Rule 61 and that the appellant had failed to overcome the

procedural hurdles.
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                         BY THE COURT:
                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice




                                     2